Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered March 28, 2007 in a proceeding pursuant to Family Court Act article 10. The order, among other things, granted respondent’s motion to vacate an order of fact-finding and disposition entered January 19, 2006.
It is hereby ordered that said appeal is unanimously dismissed without costs as moot (see Matter of James Joseph M. v Rosana R., 34 AD3d 333 [2006], lv denied 8 NY3d 806 [2007]). Present—Hurlbutt, J.P, Martoche, Smith, Green and Pine, JJ.